Title: Commercial Discrimination, [15 January] 1794
From: Madison, James
To: 




[15 January 1794]

   
   Ames objected to a motion to go into Committee of the Whole, since papers from the secretary of state, relating to negotiations with Britain for a commercial treaty, had not yet been printed for the House.


Mr. Madison said that it was somewhat singular, that an objection should be made to the going into a committee for the want of these papers. This want ought to have been stated upon Monday. As to the idea of a friendly disposition on the part of Britain, for entering into a treaty of commerce, he was convinced that Britain had no disposition that way. This he inferred from some passages in the speech of the President, which were, at his desire, read by the clerk. He trusted that the house would not hesitate in resolving itself into a committee of the whole immediately, in order to discuss the propositions.



   
   Philadelphia Gazette, 18 Jan. 1794 (reprinted in General Advertiser, 21 Jan. 1794).







[15 January 1794]
In Committee of the Whole, FitzSimons opposed JM’s first resolution of 3 January, saying it “was by far too indefinite.”
Mr. Madison regarded the objection of the gentleman as entirely of a new kind. He had refused his consent to the first of the resolutions, because it was indefinite. But the propositions laid before the house a few days ago, with respect to the Algerines, were fully as indefinite; and yet the gentleman who spoke last had recommended them. The order of proceedings, in the present question, were perfectly candid and regular. They were consonant to the practice of the house, and the practice of the gentleman himself.



   
   Philadelphia Gazette, 18 Jan. 1794 (reprinted in General Advertiser, 21 Jan. 1794).



   
   JM referred to the House resolutions of 2 Jan. providing for a naval force against the Algerine corsairs. FitzSimons was chairman of the select committee appointed to report on that naval force and the ways and means necessary to meet its cost (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 3d Cong., 1st sess., 154–55).




